United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1469
Issued: October 7, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 29, 2015 appellant filed a timely appeal from a March 2, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has more than a two percent permanent impairment of his
right leg for which he received a schedule award.
FACTUAL HISTORY
On February 19, 2014 appellant, then a 56-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that same date he sustained a right leg hamstring strain when
walking on a snowy/icy sidewalk and his right leg slipped forward and stretched awkwardly. He
1

5 U.S.C. § 8101 et seq.

sought treatment that same date at Ingalls Memorial Hospital. In a February 19, 2014 medical
report, Dr. Mark Weissman, Board-certified in emergency medicine, diagnosed right thigh strain.
OWCP accepted the claim for sprain of right hip and thigh. Appellant stopped work on
February 19, 2014 and received medical and wage-loss benefits.
In a March 5, 2014 medical report, Dr. Joseph G. Thometz, a Board-certified orthopedic
surgeon, reported that appellant slipped on ice while at work on February 19, 2014 and felt a pop
on the posterior aspect of his right hip. A March 3, 2014 magnetic resonance imaging (MRI)
scan revealed a large hematoma posteriorly and avulsion of the hamstring origin off the greater
tuberosity. Dr. Thometz diagnosed complete hamstring avulsion and recommended surgery. On
March 18, 2014 appellant underwent repair of the right proximal hamstring tear. The surgery
was approved by OWCP. In a July 17, 2014 work status note, Dr. Thometz released appellant to
regular-duty work on July 26, 2014. The record reflects that appellant returned to full duty on
July 26, 2014.
On September 26, 2014 appellant filed a claim for a schedule award (Form CA-7).
By letter dated October 10, 2014, OWCP requested that appellant submit an impairment
evaluation from his attending physician in accordance with the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (6th ed. 2009). It provided
him 30 days to submit the requested impairment evaluation.
In an October 30, 2014 report, Dr. Thometz reported that appellant had reached
maximum medical improvement (MMI) regarding his hamstring tendon tear that required
surgery on March 18, 2014. He explained that physical therapy had been completed and
appellant was able to return to work. Dr. Thometz’ permanent impairment evaluation was based
on the nature of the injury, the required surgery, and the scarring and disability related to the
injury.
Utilizing Table 16-4 of the A.M.A., Guides, he diagnosed ruptured tendon pertaining to
appellant’s injury.2 Paul Pepich, a physical therapist, explained that mild palpatory findings
(residual fascial tightness of the distal hamstrings from the bleeding at the time of the tear,
tenderness, and fullness of the quadratus and proximal adductors) and the presence of mild
residual weakness represented a class 1, one percent right lower extremity impairment. He
determined appellant’s functional history grade modifier as 2 due to his lower extremity
functional score (LEFS) of 44 percent, his physical examination grade modifier as 1 due to
minimal palpatory findings, and his clinical studies grade modifier as 2 due to MRI scan and
surgical findings. After modification, Mr. Pepich found that appellant had two percent right
lower extremity impairment.
OWCP properly routed Dr. Thometz’ report and the case file to Dr. Michael Hellman, an
OWCP district medical adviser (DMA) and orthopedic surgeon, for review and a determination
on whether appellant sustained a permanent partial impairment of the right leg and date of MMI.

2

A.M.A., Guides 512 (2009).

2

In a January 20, 2015 medical report, Dr. Hellman reported that he agreed with
Dr. Thometz’ two percent right lower extremity impairment rating. In accordance with the sixth
edition of the A.M.A., Guides, he utilized Table 16-4 to determine that appellant’s diagnosis of
ruptured tendon was class 1, grade C diagnosis with a default value of one percent.3 Using Table
16-6, Dr. Hellman determined that appellant’s functional history (LEFS 45/80) resulted in a
grade modifier 2.4 Utilizing Table 16-7, appellant’s physical examination resulted in a grade
modifier 1 due to mild pain to palpation.5 Table 16-8 revealed a grade modifier 1 for clinical
studies as the MRI scan of the hamstring showed a tear.6 Dr. Hellman applied the net adjustment
formula which resulted in an adjustment of 1, moving appellant to grade D with an adjusted
impairment rating of two percent for the right lower extremity.7 He opined that appellant
reached MMI on July 26, 2014 as his treating physician released him back to work on that date.
By decision dated March 2, 2015, OWCP granted appellant a schedule award for two
percent permanent impairment of the right leg. It found that the impairment rating was based on
Dr. Thometz’ October 30, 2014 report and the DMA’s January 20, 2015 report. The date of
MMI was noted as July 26, 2014. The award covered a period of 5.76 weeks from July 26 to
September 4, 2014.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.8 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.9
The A.M.A., Guides provide a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health. For
lower extremity impairments, the evaluator identifies the impairment Class of Diagnosis (CDX),
which is then adjusted by grade modifiers based on Functional History (GMFH), Physical

3

Id.

4

Id. at 516.

5

Id. at 517.

6

Id. at 519.

7

Supra note 2.

8

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

9

K.H., Docket No. 09-341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).

3

Examination (GMPE), and Clinical Studies (GMCS).10 The net adjustment formula is (GMFH CDX) + (GMPE - CDX) + (GMCS - CDX).11 Evaluators are directed to provide reasons for
their impairment rating choices, including choices of diagnoses from regional grids and
calculations of modifier scores.12
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.13
ANALYSIS
OWCP accepted appellant’s claim for sprain of right hip and thigh. On March 18, 2014
appellant underwent repair of the right proximal hamstring tendon tear which was approved by
OWCP. The issue is whether he has more than two percent permanent impairment of the right
leg for which he received a schedule award. The Board finds that appellant has not met his
burden of proof to establish more than the two percent permanent impairment of the right leg
already awarded.14
Diagnosis-based impairment is the primary method for evaluating impairment to the
lower limb. Impairment is determined first by identifying the relevant diagnosis, then by
selecting the class of the impairment: no objective problem, mild problem, moderate problem,
severe problem, very severe problem approaching total function loss. This provides a default
impairment rating, which can be adjusted slightly up or down using grade modifiers or nonkey
factors, such as functional history, physical examination, and clinical studies.15
In an October 30, 2014 report, Dr. Thometz, appellant’s treating physician, determined
that appellant has two percent permanent impairment of the right lower extremity based on his
surgery, physical examination findings, and review of diagnostic testing. He indicated that
according to the Hip Regional Grid, Table 16-4 on page 512, appellant’s injury fell under the
diagnosis-based category of ruptured tendon which had a default value of one percent under class
1 based on mild palpatory findings and residual weakness.16 Dr. Thometz further found that,
under the grade modifier scheme, appellant’s condition meant that his impairment rating moved

10

Supra note at 493-531.

11

Id. at 521.

12

R.V., Docket No. 10-1827 (issued April 1, 2011).

13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (February 2013).
14

W.R., Docket No. 13-492 (issued June 26, 2013).

15

Supra note 2 at 497.

16

Supra note 2.

4

to the right of the default value on Table 16-4 which equaled a two percent impairment of the
right leg.
OWCP properly routed Dr. Thometz’ October 30, 2014 report to Dr. Hellman, an OWCP
DMA, for review and a determination on whether appellant sustained a permanent impairment
and date of MMI. Dr. Hellman reviewed Dr. Thometz’ report and agreed with his assessment
that appellant sustained two percent impairment of the right leg. He explained that appellant had
a grade modifier 2 for functional history, a grade modifier 1 for physical examination, and a
grade modifier 1 for clinical studies. Applying the net adjustment formula, the DMA properly
subtracted 1, the numerical value of the class, from the numerical value of the grade modifier for
each applicable component (functional history, physical examination, and clinical studies) and
then added those values, resulting in a net adjustment of 1 ((2-1) + (1-1) + (1-1)).17 Application
of the net adjustment formula meant that movement was warranted one place to the right of class
1 default value grade C to grade D based on Table 16-4. Therefore, the diagnosis-based
impairment rating for appellant’s right hip ruptured tendon, yielded a two percent permanent
impairment of the right lower extremity.18
The Board notes that Dr. Thometz stated that appellant was currently at MMI regarding
his hamstring tendon tear, yet did not specify a date. Dr. Thometz noted that, after the March 18,
2014 surgery, appellant completed physical therapy and returned to his normal work duties on
July 26, 2014, not having missed a day of work due to this problem since that time. Based on
this, Dr. Hellman determined that appellant had reached MMI on July 26, 2014 the date he was
released to work full duty by his treating physician. As Dr. Thometz failed to identify a date of
MMI and Dr. Hellman provided rationale with his determination, the Board finds that
Dr. Hellman properly selected the date of MMI as July 26, 2014.19
Thus, the Board finds that Dr. Hellman, serving as OWCP DMA, properly reviewed
Dr. Thometz’ report and applied the appropriate tables and grading schemes of the A.M.A.,
Guides in determining that appellant had no more than two percent permanent impairment of the
right lower extremity for which he received a schedule award.20 As both physicians agreed on
the impairment rating, appellant has not submitted sufficient evidence to establish that he has
more than two percent impairment to the right lower extremity.21
On appeal, appellant argues that he suffered great hardship as a result of his injury and
requested review of his award but that belief, however sincerely held, does not constitute the
medical evidence necessary to establish greater impairment. As set forth above, he did not
submit probative medical evidence supporting greater percentages of impairment than those
awarded.
17

Supra note 11.

18

Supra note 2.

19

The determination of the date of MMI ultimately rests with the medical evidence. L.H., 58 ECAB 561 (2007).

20

W.M., Docket No. 11-1156 (issued January 27, 2012).

21

B.L., Docket No. 12-1240 (issued December 18, 2012).

5

Appellant may request an increased schedule award based on evidence of a new exposure
or medical evidence showing progression of an employment-related condition resulting in
permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that he has more than a two percent
permanent impairment of the right leg for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs
decision dated March 2, 2015 is affirmed.
Issued: October 7, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

